PER CURIAM.
Seth Disanto appeals the trial court’s summary denial of his motion to correct illegal sentence, which was filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Disanto alleged that the State improperly relied on a Her-nando County conviction as one of the predicate felonies necessary to support his habitualization in this case. However, because Disanto did not allege that the predicate prior convictions used to support his habitualization do not exist as a matter of law, his motion is facially insufficient. See Macaluso v. State, 912 So.2d 694, 696 (Fla. 2d DCA 2005). Accordingly, we reverse the trial court’s order summarily denying Disanto’s motion and remand with instructions to enter an order of dismissal.
REVERSED and REMANDED with instructions.
PALMER, EVANDER, and BERGER, JJ., concur.